DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4, 6-10, 12-14, and 17-20 are pending. Claims 5, 11, and 15-16 are canceled. Amendment has overcome the objections to claims 1 and 14. Amendment has overcome rejections regarding antecedent basis for the additive manufacturing system in claims 1 and 3, the final slices in claim 3, and the buffing tool in claim 13, and the rejections regarding quantities modified by “about” in claims 4 and 6. Amendment has overcome rejections under 35 USC 102.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, is not clear what the limitation “without generating an intermediate three-dimensional (3-D) geometry of the support structure” because claim 3 explicitly requires generating a plurality of two-dimensional (2-D) unit cell slices of the lattice configuration of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-10, 12-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Murao (US20180169757). Engel is cited both in the IDS dated September 16, 2020, and the third-party submission dated April 28, 2021, and Murao was cited in the office action dated May 25, 2021.
Regarding claim 1 Engel discloses a method for additively manufacturing a component [0001], [0005]. Engel discloses generating, via imaging software (these programs to load, create, or modify a three dimensional (3D) definition of a desired part [0021]), a plurality of slices of a support structure of the component based on component geometry (enlarged 3D definition with support structure 206 [Fig. 2] may be sliced into a succession of horizontal slices by the computer system [0035]). Engel discloses melting or fusing, via an additive manufacturing system, layers of material (the direct metal printer 104 includes a computer controlled laser that sinters or melts a layer of build media [0023]) so as to form the support structure and a component body according to the plurality of slices (206 Fig. 2, [0032], [0034], [0038[). As Engel discloses layerwise deposition within an additive manufacturing system [0003], [0005-08], [0023], [0042], particularly [0033], a surface, which  would meet the broadest 
Regarding the limitation, “one or more of the plurality of support members comprising a tapered shape with a maximum diameter at a center of the support member that tapers from the center of the support member to respective minimum diameters at each of a first end and a second end of the support member”, the broadest reasonable interpretation of “comprising a shape” encompasses any geometric subdivision of the overall support structure; therefore the support structure disclosed by Engel comprises shapes that have a center and contact the produced component at a first end and a second end. See the segment from Fig. 3 of Engel below which shows a subdivision of the support portion disclosed by Engel (a shape) which has a center and contacts the component at a first end and a second end:

    PNG
    media_image1.png
    72
    81
    media_image1.png
    Greyscale

Engel discloses that the segments of the support portions that contact the component have a narrower diameter than the segments of the support portions that do not contact the components ([0039], Fig. 3), and that in embodiments the narrowing occurs at all points of contact [0039], which would necessarily include both the first end and the second end which 
Engel does not disclose that the narrowing comprises a tapering, but that limitation would have been obvious over Murao. 
Murao teaches a method for additively manufacturing a component [0001]. Murao teaches forming high-density support portions [0008] for providing mechanical strength in supporting the construction of the component [0049]. Murao teaches increasing the proportion of low-density support portions, and not high density support portions in contact with the component [0069]  which Murao accomplishes by tapering the high density support portions at point of contact with the component ([0051], Fig. 4). Murao teaches that increasing the low density as opposed to high density portions at contact with the additively manufactured component facilitates separation of the component and support portions [0069].
Both Engel and Murao teach additively manufacturing a component with support portions, sand modifying the geometry of support portions at the point of contact with the formed, such that densified support portions narrow as the support portions contact the formed component in order to facilitate separation of the formed component and support portions.
It would have been obvious for one of ordinary skill in the art to taper the support portions at the points of contact in the support portions disclosed by Engel because Murao teaches tapering geometry as effective to control the contact area of high density support portions to facilitate separation of component and support portions. Engel teaches narrowing the support portions in general [0039], and Murao teaches that tapering is sufficient to accomplish this narrowing for the same purpose. Support portions which taper as they approach contact would necessarily create several sub-geometries in the support portions disclosed by Engel which meet the broadest reasonable interpretation of a tapered shape with a maximum diameter at a center of the support member that tapers from the center of the support member to 
Regarding claim 14 Engel discloses a method for additively manufacturing a component [0001], [0005]. Engel discloses forming, via an additive manufacturing system, a support structure and a component body of the component [0023]. Engel discloses layerwise deposition within an additive manufacturing system [0003], [0005-08], [0023], [0042], particularly [0033], which necessitates a surface which would meet the broadest reasonable interpretation of a build platform of the component in order to receive depositions and build up the component and support portion with layers. Engel discloses that the support structure comprises a lattice configuration having a plurality of support members arranged together to form a plurality of cells (square grid shape-support structure [0034], Figs. 2-3). Engel discloses removing all of the support structure from the component body via chemical etching to form the component (subjecting the build piece to a chemical etchant such that the support structure is removed from the build piece [0005], [0025], [0048], [0051]). Engel discloses that the removal occurs after the support structure and the component body solidify [0051].
Regarding the limitation, “one or more of the plurality of support members comprising a tapered shape with a maximum diameter at a center of the support member that tapers from the center of the support member to respective minimum diameters at each of a first end and a second end of the support member”, the broadest reasonable interpretation of “comprising a shape” encompasses any geometric subdivision of the overall support structure; therefore the support structure disclosed by Engel comprises shapes that have a center and contact the produced component at a first end and a second end. See the segment from Fig. 3 of Engel below which shows a subdivision of the support portion disclosed by Engel (a shape) which has a center and contacts the component at a first end and a second end:

    PNG
    media_image1.png
    72
    81
    media_image1.png
    Greyscale

Engel discloses that the segments of the support portions that contact the component have a narrower diameter than the segments of the support portions that do not contact the components ([0039], Fig. 3), and that in embodiments this narrowing occurs at all points of contact [0039], which would necessarily include both the first end and the second end which contact the component in the shape above, thereby meeting the limitation of a maximum diameter in the center of the sheet.
Engel does not disclose that the narrowing comprises a tapering, but that limitation would have been obvious over Murao. 
Murao teaches a method for additively manufacturing a component [0001]. Murao teaches forming high-density support portions [0008] for providing mechanical strength in supporting the construction of the component [0049]. Murao teaches increasing the proportion of low-density support portions, and not high density support portions in contact with the component [0069]  which Murao accomplishes by tapering the high density support portions at point of contact with the component ([0051], Fig. 4). Murao teaches that increasing the low density as opposed to high density portions in contact with the additively manufactured component facilitates separation of the component and support portions [0069].
Both Engel and Murao teach additively manufacturing a component with support portions, sand modifying the geometry of support portions at the point of contact with the formed, such that densified support portions narrow as the support portions contact the formed component in order to facilitate separation of the formed component and support portions.
It would have been obvious for one of ordinary skill in the art to taper the support portions at the points of contact in the support portions disclosed by Engel because Murao teaches tapering geometry as effective to control the contact area of high density support 
Regarding claim 2, Engel discloses that the imaging software comprises polygon-based modeling software (Polygon File Format [0036]). Engel discloses the information comprise information regarding a number (geometric measure of one or more support structures [0032]) and specifically cites diameter as such a geometric feature [0032]. As Engel discloses that the system comprises programs to load, create, or modify a three dimensional (3D) definition of a desired part [0021] Engel discloses that the information comprises arrangement of all portions of the support structure.
Regarding claim 4, Engel does not provide numerical values for the support diameter either in terms of absolute measurement or as a scale factor based on an etching target or objective, but Engel does discloses that by narrowing the support structure at the interfaces, a support structure can be removed relatively easily from the rest of the build piece when exposed to an etchant, and additionally or alternatively, the narrowing of the support structure diameter can minimize or eliminate burrs when the support structure is removed [0039-40]. Engel thereby identifies support contact diameter as a variable which affects the effectiveness of support detachment during chemical etching.  It would have been obvious for one of ordinary skill in the art in view of Engel to optimize the diameter of the support portions to facilitate effective etching and removal of support portions and arrived at values within the ranges of claim 4 as a result of such routine optimization. See MPEP 2144.05(II).

Regarding claim 8, Engel discloses repeating modification to narrow the diameter of the support portions at all contact interfaces [0039], thereby meeting the claim limitation of contacting only at a plurality of nodes. Engel discloses that the support portions are removed at the narrowed contact surfaces [0040]. As the narrowed contact surfaces herein meet the limitation of nodes, and Engel discloses detaching at those surfaces, Engel directly meets the limitation of detaching at the plurality of nodes.
Regarding claim 9 Engel discloses detaching at the narrowed contact surfaces (nodes) comprises chemical etching [0040-41]. 
Regarding claims 10 and 18 Engel discloses removing all of the support structure from the component body to form the component comprises removing the plurality of support members from the component body via chemical etching [0026], [0047-48]. The surface effects of the etching disclosed in paragraph [0048] meet the limitation of eroding.
Regarding both claims 12 and 13, Engel does not directly disclose removing portions of the plurality of support members via a buffing tool; however, Engel discloses that removal of support structures can result in burrs [0040] and that the finished surface is polished [0049] which would necessitate some buffing tool. Given that the burrs are the remains of the support portions contacting the surface in the process disclosed by Engel, and Engel discloses further refining the component surface through polishing, it would have been obvious to one of ordinary skill in the art to add a surface finishing polishing step to the overall process disclosed by Engel to completely detach the support members from the formed component.
Regarding claim 19, Engel discloses forming the support structure and/or the component body using a powder, the powder comprising a metal or similar build medium [0023].
.

Claims 1-2, 4, 7-10, 12-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Scancarello (US 20170184086). Engel is cited both in the IDS dated September 16, 2020, and the third-party submission dated April 28, 2021.
Regarding claim 1 Engel discloses a method for additively manufacturing a component [0001], [0005]. Engel discloses generating, via imaging software (these programs to load, create, or modify a three dimensional (3D) definition of a desired part [0021]), a plurality of slices of a support structure of the component based on component geometry (enlarged 3D definition with support structure 206 [Fig. 2] may be sliced into a succession of horizontal slices by the computer system [0035]). Engel discloses melting or fusing, via an additive manufacturing system, layers of material (the direct metal printer 104 includes a computer controlled laser that sinters or melts a layer of build media [0023]) so as to form the support structure and a component body according to the plurality of slices (206 Fig. 2, [0032], [0034], [0038[). As Engel discloses layerwise deposition within an additive manufacturing system [0003], [0005-08], [0023], [0042], particularly [0033], a surface, which  would meet the broadest reasonable interpretation of a  build platform of the component, is necessary in the process disclosed by Engel in order to receive depositions and build up from layers as disclosed by Engel [0003], [0005-08], [0023], [0033], [0042]. Engel discloses that the support structure comprises a lattice configuration having a plurality of support members arranged together to form a plurality of cells (square grid shape-support structure [0034], Figs. 2-3). Engel discloses removing all of the support structure from the component body to form the component (subjecting the build piece to a chemical etchant such that the support structure is removed from 
Engel does not disclose that the support portions comprise a shape which meets the limitations of “a tapered shape with a maximum diameter at a center of the support member that tapers from the center of the support member to respective minimum diameters at each of a first end and a second end of the support member”.
Scancarello teaches a process comprising additively manufacturing lattice portions [0009]. Scancarello forms the lattice structure by connecting unit cells in three dimensions [0041]. Scancarello shows that nodes in the lattice structures may be central points from which arms radiate and connect to other nodes (Fig. 2H, [0042]), which would result in a grid lattice. Scancarello alternatively teaches nodes comprising a tapered shape with a maximum diameter at a center of each node shape that tapers from the center of the node shape to respective minimum diameters at each of a first end and a second end of the node shape (Figs. 2F, 2J, double-cone shape, double pyramid or double diamond shape [0042-43]). Scancarello teaches that “the design of the lattice core structures (for example, node shape, bridge/arm design, length, and angles between the nodes and bridges) can be varied depending upon the application” [0044] and that the “direction, distribution, and amount of mechanical stress applied will dictate the type of lattice structure that is optimal” [0044].
Both Engel and Scancarello teach additively manufacturing lattice structures. The lattice structure formed by Engel is a grid structure (Fig. 3).
It would have been obvious to one of ordinary skill in the art to use nodes comprising a tapered shape with a maximum diameter at a center of the support member that tapers from the center of the node shape to respective minimum diameters at each of a first end and a second end of the node shape within the support structure disclosed by Engel. Scancarello teaches such nodes as alternatives to the central nodes which would form girds (Fig. 2, [0042-44]) as disclosed by Engel, and one of ordinary skill in the art would be motivated to select lattice 
Regarding claim 14 Engel discloses a method for additively manufacturing a component [0001], [0005]. Engel discloses forming, via an additive manufacturing system, a support structure and a component body of the component [0023]. Engel discloses layerwise deposition within an additive manufacturing system [0003], [0005-08], [0023], [0042], particularly [0033], which necessitates a surface which would meet the broadest reasonable interpretation of a build platform of the component in order to receive depositions and build up the component and support portion with layers. Engel discloses that the support structure comprises a lattice configuration having a plurality of support members arranged together to form a plurality of cells (square grid shape-support structure [0034], Figs. 2-3). Engel discloses removing all of the support structure from the component body via chemical etching to form the component (subjecting the build piece to a chemical etchant such that the support structure is removed from the build piece [0005], [0025], [0048], [0051]). Engel discloses that the removal occurs after the support structure and the component body solidify [0051].
Engel does not disclose that the support portions comprise a shape which meets the limitations of “a tapered shape with a maximum diameter at a center of the support member that tapers from the center of the support member to respective minimum diameters at each of a first end and a second end of the support member”.
Scancarello teaches a process comprising additively manufacturing lattice portions [0009]. Scancarello forms the lattice structure by connecting unit cells in three dimensions [0041]. Scancarello shows that nodes in the lattice structures may be central points from which arms radiate and connect to other nodes (Fig. 2H, [0042]), which would result in a grid lattice. Scancarello alternatively teaches nodes comprising a tapered shape with a maximum diameter at a center of the node shape that tapers from the center of the node shape to respective minimum diameters at each of a first end and a second end of the node shape (Figs. 2F, 2J, 
Both Engel and Scancarello teach additively manufacturing lattice structures. The lattice structure formed by Engel is a grid structure (Fig. 3).
It would have been obvious to one of ordinary skill in the art to use nodes comprising a tapered shape with a maximum diameter at a center of the support member that tapers from the center of the node shape to respective minimum diameters at each of a first end and a second end of the node shape within the support structure disclosed by Engel. Scancarello teaches such nodes as alternatives to the central nodes which would form girds (Fig. 2, [0042-44]) as disclosed by Engel, and one of ordinary skill in the art would be motivated to select lattice geometry to meet desired physical properties which Scancarello teaches is determined to some extent by lattice node geometry selection [0044].
Regarding claim 2, Engel discloses that the imaging software comprises polygon-based modeling software (Polygon File Format [0036]). Engel discloses the information comprise information regarding a number (geometric measure of one or more support structures [0032]) and specifically cites diameter as such a geometric feature [0032]. As Engel discloses that the system comprises programs to load, create, or modify a three dimensional (3D) definition of a desired part [0021] Engel discloses that the information comprises arrangement of all portions of the support structure.
Regarding claim 4, Engel does not provide numerical values for the support diameter either in terms of absolute measurement or as a scale factor based on an etching target or objective, but Engel does discloses that by narrowing the support structure at the interfaces, a support structure can be removed relatively easily from the rest of the build piece when exposed 
Regarding claims 7 and 17, Engel discloses portions of the plurality of support members contacting the component body comprise thinner cross-sections than non-contacting portions ([0039], Fig. 3).
Regarding claim 8, Engel discloses repeating modification to narrow the diameter of the support portions at all contact interfaces [0039], thereby meeting the claim limitation of contacting only at a plurality of nodes. Engel discloses that the support portions are removed at the narrowed contact surfaces [0040]. As the narrowed contact surfaces herein meet the limitation of nodes, and Engel discloses detaching at those surfaces, Engel directly meets the limitation of detaching at the plurality of nodes.
Regarding claim 9 Engel discloses detaching at the narrowed contact surfaces (nodes) comprises chemical etching [0040-41]. 
Regarding claims 10 and 18 Engel discloses removing all of the support structure from the component body to form the component comprises removing the plurality of support members from the component body via chemical etching [0026], [0047-48]. The surface effects of the etching disclosed in paragraph [0048] meet the limitation of eroding.
Regarding both claims 12 and 13, Engel does not directly disclose removing portions of the plurality of support members via a buffing tool; however, Engel discloses that removal of support structures can result in burrs [0040] and that the finished surface is polished [0049] which would necessitate some buffing tool. Given that the burrs are the remains of the support 
Regarding claim 19, Engel discloses forming the support structure and/or the component body using a powder, the powder comprising a metal or similar build medium [0023].
Regarding claim 20 Engel discloses the additive manufacturing system comprises a powder bed fusion system [0003], [0023].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Murao (US20180169757) as applied to claim 1 above, and further in view of Musuvathy (US20150193559).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Scancarello (US 20170184086) as applied to claim 1 above, and further in view of Musuvathy (US20150193559).
Regarding both Engel in view of Murao and Engel in view of Scancarello, Engel shows that the support geometry comprises a regularly repeating square grid lattice (Fig. 3), but Engel does not disclose specific steps for generating slices of the lattice with the imaging software.
Musuvathy teaches additively manufacturing lattice structures [0005] which could function to support (reinforce) complex shapes [0034]. Musuvathy shows that a 2-D unit cell (2D sketch 900 Fig. 9A) is two-dimensionally duplicated (in X and Y directions) to define 2D lattice design 905 (Fig. 9B) which forms the basis for 3D lattice 915 (Fig. 9D) [0044]. Musuvathy further teaches combining unit cells to define slices in generating manufacturing geometry [0045]. Musuvathy teaches trimming the lattice structure at boundaries defining a component surface, and filling volume (and thereby the area) defined by the boundary, and suggests a grid arrangement for lattice cells [0053] and also teaches that unoccupied space may be defined as 
Both Engel and Musuvathy teach additively manufacturing reinforcing structures with repeating units, and Engel must employ some process in order to generate the disclosed structures (Fig. 3).
It would have been obvious for one of ordinary skill in the art to generate the grid support structure disclosed by Engel in view of Musuvathy to generate the lattice grid disclosed by Engel by generating a unit cell, duplicating the cell in two dimensions to form slices, building the lattice structure from slices, and trimming the built lattice slices. It would have been necessary to practice some practice to produce the structure disclosed by Engel, and one of ordinary skill in the art would have been motivated to use the process which Musuvathy teaches can be implemented with commercial CAD systems, without the need for new implicit representations, and creates user-friendly interactive applications for lattice modeling. Engel discloses feeding slices to an additive manufacturing system [0035], and Musuvathy teaches additively manufacturing from slices [0045]. Musuvathy teaches that the order of steps can be rearranged [0063], and as the result of the process disclosed by Musuvathy and recited in present 3 results in the same, trimmed ordered lattice, one of ordinary skill in the art would have regarding the claimed process which trims the slices and builds the lattice structure to be obvious over the process disclosed by Musuvathy which builds the lattice and then trims built structure. See MPEP 2144.04(IV)(C). 

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Murao (US20180169757) as applied to claim 1 above, and further in view of Wood (US 20140367367). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Scancarello (US 20170184086)as applied to claim 1 above, and further in view of Wood (US 20140367367).
Regarding both Engel in view of Murao and Engel in view of Scancarello, Engel discloses that narrowing the support diameter at an end of the plurality of support members affects the ease of support removal [0039], but Engel does not provide numerical values for the support diameter.
Wood teaches a process for additively manufacturing a component (three-dimensional product via successive fusion of parts of a powder bed) [0017]. Wood discloses that the manufactured component comprises support pins extending downward from the component surface to support the component surface [0017], [0019]. Wood teaches that the support pins preferably have diameters from 0.2 to 2 mm [0022]. Wood discloses removing the support pins after solidification of the support pins and component [0029], [0069], and Wood teaches that the support pins are easier and less wasteful to remove than prior support structures [0069].
Both Engel and Wood teach additively manufacturing a component with support structures having diameters. Engel discloses that the diameters at an end of the plurality of support members are adjusted to promote separation of supports and component [0039-40].
It would have been necessary for one of ordinary skill in the art to set some diameter of the support structures disclosed by Engel. In setting the diameter it would have been obvious for one of ordinary skill in the art to use the diameter of the support pins taught by Wood at an end of the plurality of support members. Engel teaches that the diameter at the end of support members more easily allows removal of support members from component [0039-40], and Wood teaches diameters of 0.2 to 2 mm [0022] for the support members which are more easily .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Murao (US20180169757) as applied to claim 1 above, and further in view of Hussein (HUSSEIN et al., Advanced lattice support structures for metal additive manufacturing, Journal of Materials Processing Technology, Volume 213, Issue 7, 2013, Pages 1019-1026) cited by applicant in IDS dated February 12, 2019.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Scancarello (US 20170184086) as applied to claim 1 above, and further in view of Hussein (HUSSEIN et al., Advanced lattice support structures for metal additive manufacturing, Journal of Materials Processing Technology, Volume 213, Issue 7, 2013, Pages 1019-1026).
Regarding both Engel in view of Murao and Engel in view of Scancarello, Engel is silent on any of the unit cell, or overall support dimensions of the support structure.
Hussein teaches a method for additively manufacturing a component (complex metallic parts section 2 last paragraph page 1020, cantilever part). Hussein discloses generating, via imaging software (implemented into and generated by the ScanIP and +CAD software from Simpleware Ltd section 2 second paragraph 1020) images for a support structure, and that a support structure is built up layerwise from slices (layers grow up gradually section 2 page 1020, page 1023 last paragraph, Fig. 8). Hussein discloses melting or fusing, via the additive manufacturing system (DMLS EOSINT, all of section 4.2), layers of material to a build platform of the component (Section 1. Page 1019 and section 3.2 page 1021) so as to form a support structure and a component body according to the plurality of slices (Fig. 5, sections 3.1-3.2 page 1020-1021), the support structure comprising a lattice configuration (lattice structure page 1020) having a plurality of support members (inter-connected network of open structure page 
Both Engel and Hussein teach similar processes additively manufacturing components with lattice support structures.
The process disclosed by Engel must necessarily result in support portions having some dimensions. In order to practice the process disclosed by Engel it would have been necessary for one of ordinary skill in the art to look to the art in order to appropriately size the lattice structures. In looking to the art, it would have been obvious for one of ordinary skill in the art to select lattice dimensions disclosed by Hussein for lattice supports which serve the same purpose as the supports disclosed by Engel (supporting a component during an additive manufacturing process). Any one of the cited lengths directly meets claim 6.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the rejection of claim 3 under 35 USC 112(b) regarding the phrase “without generating an intermediate three-dimensional (3-D) geometry of the support structure”, applicant argues that it should be clear, that a plurality of 2-D unit cell slices are generated based on the geometry of the component being built and to be supported by the support structure, and the 2-D unit cell slices are fed directly to the additive manufacturing system to from the support structure and that the 2-D unit cell slices are not an intermediate 3-D geometry. This is not persuasive because the claims still require “melting or fusing, via an additive manufacturing system, layers of material to a build platform of the component so as to form the support structure and a component body according to the plurality of slices” through dependence on claim 1. As layerwise additive manufacturing processes by definition 
Regarding applicant’s argument that neither Engel (US20150197862) nor Hussein (HUSSEIN et al., Advanced lattice support structures for metal additive manufacturing, Journal of Materials Processing Technology, Volume 213, Issue 7, 2013, Pages 1019-1026)  discloses the newly claimed limitations of “the support structure comprising a lattice configuration having a plurality of support members arranged together to form a plurality of cells, one or more of the plurality of support members comprising a tapered shape with a maximum diameter at a center of the support member that tapers from the center of the support member to respective minimum diameters at each of a first end and a second end of the support member”, the grounds of rejection in the current office action address this deficiency of the references in meeting the newly claimed subject matter. Applicant is reminded that the broadest reasonable interpretation of “comprises a shape” encompasses any geometric subdivision of the support portions, and the support portion sin Engel only fail to meet the claimed shape because the narrowed ends do not meet the definition of “tapered”, and Murao (US20180169757) teaches tapering of support portions at contact with the manufactured component ([0051], Fig. 4). Applicant acknowledges that Murao teaches pyramid-shaped structures that contact an object at the apices of the pyramid-shaped structures, which is sufficient to meet the portion of the claim limitations which Engel fails to meet. A support structure “comprising a lattice 
Newly met limitations are also covered by rejections over Engel in view of Scancarello (US 20170184086) which shows examples of nodes (2F, 2J) which appear to better meet the claimed support structure as intended.
Applicant acknowledges the rejection of dependent claims, but all arguments with respect to prior art are directed to the references with respect to the limitation “the support structure comprising a lattice configuration having a plurality of support members arranged together to form a plurality of cells, one or more of the plurality of support members comprising a tapered shape with a maximum diameter at a center of the support member that tapers from the center of the support member to respective minimum diameters at each of a first end and a second end of the support member” of present claims 1 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20080302056 discloses lattice support trusses comprising nodes which have a maximum diameter at a center which taper towards two ends.
US 20210146448 discloses additively manufacturing with support portions, the support portions contacting components at a tip, and the cross-sectional area of the tip is smaller than the cross-sectional area of other portions of the support.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736